              Case 5:20-cr-00474-JKP Document 3 Filed 10/14/20 Page 1 of 8


                                                                                            FILED
                                                                                           OCT 142020
                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS                            CLERK,   U.   DSTR1CT CLERK
                                      SAN ANTONIO DIVISION                              NESTERNJ           OF TEXAS


     UNITED STATES OF AMERICA,                           §   Criminal No.:

             Plaintiff
                                                      §      [Violations:
     V.
                                                      §
                                                      §      Count 1: 18 U.S.C. § 371, 922(g)(l) and
                                                      §      922(g) (8); Conspiracy to Possess a Firearm
     JUANITA CISNEROS GARCIA (1),
                                                      §      by a Prohibited Person Felon and Family
     and                                              §      Violence Protective Order;
     PATRICK RENE VEGA (2),
                                                      §
                                                             Count 2: 18 U.S.C. §       922(g)(8) and 2,
                                                      §
                                                             Aiding and Abetting Possession of a
            Defendants.                                      Firearm by Prohibited Person
                                                      §                                          Family
                                                      §
                                                             Violence Protective Order;
             I
                                                             Count 3: 18 U.S.C. § 922(g)(l) and 2,
                                                             Aiding and Abetting Possession of a
                                                      §
                                                             Firearm by Prohibited Person Felon; and
                                                      §

                                                             Count 4: 18 U.S.C. § 922(a)(6),
                                                             Obtain Firearms by False Statement During
                                                      §
                                                             Purchase.]
                                                     §
                                                     §


THE GRJND JURY CHARGES:

                                  INTRODUCTORY ALLEGATIONS

1.         Juanita Cisneros GARCIA (1) is the former spouse of Jorge Jaramillo.

2.         At all times relevant to this Indictment, Jorge Jaramillo was prohibited from legally

           possessing a firearm or ammunition because he was subject to a family violence protective

           orcr.
3.         The family violence protective order to which Jorge Jaramillo was subject was issued

           following his May 27, 2019 stabbing of Jessica Sanchez.

4.         At all times relevant to this Indictment, Jorge Jaramillo was also a convicted felon, having
          Case 5:20-cr-00474-JKP Document 3 Filed 10/14/20 Page 2 of 8




         committed the offense of child abuse, a crime punishable by imprisonment for more than

         one year, prohibiting him from legally possessing a firearm or ammunition.

 5.     During the early morning hours of June 30,2019, Jorge Jaramillo, forcibly removed Jessica

        Sanchez from her residence in Devine, Texas.

 6.     On or about June 30, 2019, Jorge Jaramillo shot and killed Jessica Sanchez, and then

        himself, with a Taurus, Model TX22, .22 caliber pistol, bearing serial number 1PT003648.

                                            COUNT ONE
                             [18 U.S.C. § 371, 922(g)(1) and 922(g)(8)J

7.      Paragraphs   1   through 6 of the Indictment are re-alleged and incorporated by reference as

        though fully set forth herein.

8.      Beginning on or about June 16, 2019 and continuing until June 30, 2019, in the Western

        District of Texas, Defendants,

                                 JUANITA CISNEROS GARCIA (1)

                                                 and

                                    PATRICK RENE VEGA (2),

did knowingly and    willfully   combine, conspire, confederate and agree together and with others

known and unknown, including Jorge Jaramillo, to commit an offense against the United States,

namely: they conspired to obtain a firearm for a prohibited person, specifically, Jorge Jaramillo,

knowing he was an individual who had been convicted of a crime punishable by imprisonment for

a term exceeding one year and knowing he was subject to a court order, EP19-0008, issued on

May 28, 2019, in the Justice Court, Precinct 1, Medina County, Texas after a hearing of which

Jorge Jaramillo received actual notice, and at which he had an opportunity to participate,

restraining him from harassing, stalking or threatening an intimate partner, restraining him from

engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury
         Case 5:20-cr-00474-JKP Document 3 Filed 10/14/20 Page 3 of 8




to the partner, and that by its terms explicitly prohibited the use, attempted use or threatened use

of physical force against such intimate partner that would reasonably be expected to cause bodily

injury, thus prohibiting Jorge Jaramillo from possessing a firearm or ammunition, in violation of

Title 18, United States Code, Sections 922(g)(l) and 922(g)(8), all in violation of Title 18, United

States Code, Section 371.

                                     Object of the Conspiracy

9.     The object of the conspiracy was to obtain a firearm for Jorge Jaramillo, who was legally

       prohibited from possessing a firearm because he was both a convicted felon and subject to

       a family violence protective order.

                              Manner and Means of the Conspiracy

10.    On or about an unknown date between May 28, 2019 and June 28, 2019, Juanita Cisneros

       GARCIA (1) and Patrick Rene VEGA (2) learned that Jorge Jaramillo had an active family

       violence protective order against him in connection with his May 27, 2019 stabbing of

       Jessica Sanchez.

11.    In furtherance of the conspiracy, between on or about June 16, 2019, and on or about June

       28, 2019, Juanita Cisneros GARCIA (1) contacted individuals known to the Grand Jury as

      N.L., V.H., P.R., and M.R., as well as others, seeking to acquire a firearm on behalf of

      Jorge Jaramillo, an individual prohibited from legally possessing a firearm or ammunition.

12.   Further, on June 28, 2019, on behalf Jorge Jaramillo, Patrick Rene VEGA (2) purchased a

      firearm, specifically, a Taurus, Model TX22, .22 caliber pistol, from Action Pawn #11,

      located in the 2700 block of SW Military Drive, San Antonio, Texas, in the Western

      District of Texas, by making a false and fictitious written statement, which was intended




                                                3
          Case 5:20-cr-00474-JKP Document 3 Filed 10/14/20 Page 4 of 8




        and likely to deceive Action Pawn #11, as to a fact material to the lawfulness of the

        acquisition of the firearm.

 13.    Further, following the acquisition of the Taurus, Model TX22, .22 caliber pistol on June

        28, 2019, Patrick Rene VEGA (2) and Jorge Jaramillo traveled together to Wal-Mart Store

        #13 13, located in the 1200 block of SE Military Drive in San Antonio, Texas, within the

       Western District of Texas, to obtain ammunition for the weapon.

14.    After Jorge Jaramillo purchased the ammunition, Patrick Rene VEGA (2) loaded the

       weapon and transferred possession to Jorge Jaramillo.

                                              Overt Acts

       In furtherance of the conspiracy and to accomplish the object thereof, the following overt

acts, among others, were committed in the Western District of Texas by Juanita Cisneros GARCIA

(1), Patrick Rene VEGA (2), Jorge Jaramillo, and others known and unknown to the Grand Jumy:

15.    On June 23, 2019, Jorge Jaramillo sent a text message to Juanita Cisneros GARCIA (1)

       requesting that she help him obtain a firearm, to which she responded "I have a friend that

       has one for 250."

16.    On June 23, 2019, Juanita Cisneros GARCIA (1) sent Jorge Jaramillo photographs of a

       proposed firearm for his purchase, to which Jaramillo responded "Juana I looked it up and

       it says a pellet gun I need a real one."

17.    After Jorge Jaramillo declined Juanita Cisneros GARCIA's (1) initial proposed firearm,

       GARCIA (1) continued to contact individuals in an attempt to obtain a firearm for Jorge

       Jaramillo.




                                                  4
           Case 5:20-cr-00474-JKP Document 3 Filed 10/14/20 Page 5 of 8




  18.     On or about June 28, 2019, Patrick Rene VEGA (2) learned that Juanita Cisneros
                                                                                         GARCIA
          (1) was attempting to locate a "throw down gun" for Jorge Jaramillo,
                                                                               and agreed to help
          Jorge Jaramillo obtain a firearm.

 19.      Prior to the acquisition of the Taurus, Model TX22, .22 caliber pistol, Jorge
                                                                                        Jaramillo told
          Patrick Rene VEGA (2) that he, Jorge Jaramillo, was subject to a protective order
                                                                                            resulting
         from the May 27, 2019, family violence incident wherein he stabbed Jessica
                                                                                    Sanchez.
 20.     On June 28, 2019, Jorge Jaramillo drove Patrick Rene VEGA (2) to
                                                                          Action Pawn #11,
         located in the 2700 block of SW Military Drive, San Antonio, Texas, in
                                                                                the Western
         District of Texas, where Patrick Rene VEGA (2), acting as a "straw purchaser,"
                                                                                        purchased
         a Taurus, Model TX22, .22 caliber pistol.

             a. After arriving at the Action Pawn #11, Jorge Jaramillo
                                                                       accessed an ATM in the
                parking lot of the business and provided Patrick Rene VEGA (2) with the money

                for the purchase of the firearm.

            b. Jorge Jaramillo, present at the time of the purchase, instructed
                                                                                Patrick Rene VEGA
                (2) as to which weapon to purchase.

            c. Patrick Rene VEGA (2) knew he was purchasing the firearm on
                                                                           behalf of Jorge
                Jaramillo and not himself.

21.     On June 28, 2019, Juanita Cisneros GARCIA (1) informed an individual
                                                                             known to the
        Grand Jury as P.H. that Jorge Jaramillo intended to harm Jessica Sanchez.

22.     On or about June 29, 2019, as Juanita Cisneros GARCIA (1), Patrick Rene
                                                                                VEGA (2),
        Jorge Jaramillo and an individual known to the Grand Jury as S.J., were "hanging
                                                                                         out" at
        the Country Corner Inn, located on E Hondo Avenue, in Devine, Texas, within the
                                                                                        Western
        District of Texas, the Taurus, Model TX22, .22 caliber pistol was discharged in their
                                                                                              hotel



                                                   5
          Case 5:20-cr-00474-JKP Document 3 Filed 10/14/20 Page 6 of 8




         room.

 23.     In the early morning hours of June 30, 2019, Juanita Cisneros GARCIA (1) drove Jorge

         Jaramillo from the Country Corner Inn, in Devine, Texas, to an area near Jessica Sanchez's

         residence.

 24.     On the same morning, Juanita Cisneros GARCIA (1) informed Patrick Rene VEGA (2) of

         Jorge Jaramillo' s intent to use the Taurus, Model TX22, .22 caliber pistol to shoot Jessica

         Sanchez and himself.

 25.    Soon thereafter, Patrick Rene VEGA (2) reported the Taurus, Model TX22, .22 caliber

        pistol, bearing serial number 1PT003648, as stolen.

 All in violation of Title 18, United States Code, Section 371.

                                             COUNT TWO
                                       [18 U.S.C. 922(g)(8) and 2]

26.     Paragraphs    1   through 6 of the Indictment are re-alleged and incorporated by reference as

        though fully set forth herein.

27.     On or about June 30, 2019, in the Western District of Texas, Defendant,

                                 JUANITA CISNEROS GARCIA (1),

knowing JOrge Jaramillo was subject to a court order, EP19-0008, issued on May 28, 2019, in the

Justice Court, Precinct 1, Medina County, Texas, after a hearing of which Jorge Jaramillo received

actual notice, and at which he had an opportunity to participate, restraining him from harassing,

stalking or threatening an intimate partner, restraining him from engaging in other conduct that

would place an intimate partner in reasonable fear of bodily injury to the partner, and that by its

terms explicitly prohibited the use, attempted use or threatened use of physical force against such

intimate partner that would reasonably be expected to cause bodily injury, Juanita Cisneros

GARCIA did knowingly aid and abet possession of a firearm by Jorge Jaramillo, namely, a Taurus,


                                                   6
          Case 5:20-cr-00474-JKP Document 3 Filed 10/14/20 Page 7 of 8




 Model TX22, .22 caliber pistol, bearing serial number 1PT003648, said firearm having been

 shipped and transported in interstate commerce, in violation of Title 18, United States Code,

 Sections 922(g)(8) and 2.

                                            COUNT THREE
                                      [18 U.S.C. 922(g)(1)   and   2]

 28.    Paragraphs   1   through 6 of the Indictment are re-alleged and incorporated by reference as

        though fully set forth herein.

 29.    On or about June 30, 2019, in the Western District of Texas, Defendant,

                                JUANITA CISNEROS GARCIA (1),

knowing Jorge Jaramillo had been convicted of a crime punishable by imprisonment for a term

exceeding one year, did aid and abet Jorge Jaramillo in possession of a firearm, namely, a Taurus,

Model TX22, .22 caliber pistol, bearing serial number 1PT003 648, said firearm having been

shipped and transported in interstate commerce, in violation of Title 18, United States Code,

Sections 922(g)(1) and 2.

                                            COUNT FOUR
                                         [18 U.S.C. § 922(a)(6)J

30.     On June 28, 2019, in the Western District of Texas, Defendant,

                                   PATRICK RENE VEGA (2),

       in connection with the acquisition of a firearm, namely, a Taurus, Model TX22, .22 caliber

pistol, bearing serial number 1PT003648, from Action Pawn #11, in San Antonio, Texas, within

the Western District of Texas, a licensed dealer of firearms within the meaning of Chapter 44, Title

18, United States Code, knowingly made a false and fictitious written statement to Action Pawn

#11, which statement was intended and likely to deceive Action Pawn #11, as to a fact material to

the lawfulness of such acquisition of said firearm by the defendant under Chapter 44 of Title 18,

in that the defendant did execute ATF Form 4473, Firearms Transaction Record providing a

                                                   7
        Case 5:20-cr-00474-JKP Document 3 Filed 10/14/20 Page 8 of 8



written statement that he was the actual transferee or buyer of the firearm, when in truth and fact,

as the defendant then knew, he was not the actual buyer of the firearm, and the true purchaser of

the firearm was Jorge Jaramillo, in violation of Title 18, United States Code, Section 922(a)(6).

                                             A TRUE BILL



                                             FOREPERSON OF THE GRA1(TLYJUIaY


GREGG N. SOFER
UNITED STATES ATTORNEY



       BET'FINA J. RICHARDSON
       Assistant United States Attorney


BY:           L/Lu(QLLQ1(J
               LUnitedStatesAuorney
